PER CURIAM.
We affirm the trial court’s denial of appellant’s 3.800(a) motion. See Hernandez-Molina v. State, 860 So.2d 483 (Fla. 4th DCA 2003). We certify conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), rev. dismissed, 821 So.2d 302 (Fla.2002). To the extent the motion claimed credit for additional time served, this affirmance is without prejudice to appellant’s right to file a legally sufficient motion seeking credit in the trial court or to pursue his administrative remedies with the Department of Corrections, whichever is appropriate. See e.g., Perkins v. State, 839 So.2d 797 (Fla. 4th DCA 2003).
FARMER, C.J., SHAHOOD and MAY, JJ., concur.